Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 1 of 58

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

NEELU PAL, : CIV. NO.3:18cv-00616(MPS)
Plaintiff, :

VS.

ROBERT CIPOLLA, ROBERT SMALDONE,

MICHAEL TYLER, SCOTT SEAR,

DANIEL MONAHAN, RICHARD JANES, :

TOWN OF WILTON, DOE DEFENDANTS A-X; : APRIL 9, 2020
Defendants.

LOCAL RULE 56(a)l STATEMENT IN
SUPPORT OF MOTION FOR SUMMARY JUDGMENT

Pursuant to Rule 56(b) of the Federal Rules of Civil Procedure and Local District Rule
56(a)(1) the defendants, Daniel Monahan and Richard Janes (hereinafter the “EMS defendants”)
offer these undisputed facts in support of their motion for summary judgment.

1, On April 29, 2015, the EMS defendants were EMTs employed by Norwalk Hospital.
[Exhibit A, Daniel Monahan Affidavit at 43; Exhibit B, Affidavit of Richard Janes at
{3].

2. On April 29, 2015, the EMS defendants were serving as members of the Town of Wilton
EMS. [Exhibit A at 4; Exhibit B at 94].

3. On April 29, 2015, the EMS defendants were dispatched for “ETOH Intox” to a residence
located at 285 Sturges Road in Wilton, CT, which they have since learned was the
residence of the plaintiff, Neelu Pal (the “Plaintiff”). [Exhibit A at 911; Exhibit B at
99].

4, The EMS defendants were dispatched at 2:22 and arrived at the Plaintiff's residence at

2:33. [Exhibit A at 912].
10.

11.

12,

13.

14.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 2 of 58

Initially, Daniel Monahan was driving Unit 511 when the EMS defendants arrived at the
Plaintiff's residence. [Exhibit B at 10; Exhibit C, Deposition of Richard Janes at 21:7-
11].

Upon arrival at the Plaintiff's residence, the Plaintiff was handcuffed in the back of the
police car and was screaming. [Exhibit A at 913].

The Plaintiff refused to answer questions pertaining to her history of present illness or
medical history and all attempts to interview her were met with aggression and
belligerence. [Exhibit A at §14; Exhibit B at 411].

The police advised the EMS defendants that the Plaintiff was under arrest and needed
medical evaluation. [Exhibit A at 915].

The Plaintiff continued to be aggressive and combative with both EMS and the police.
[Exhibit A at 416].

The police reported a smell of ETOH. [Exhibit A at 917].

The Plaintiff's behavior was deemed to be a danger to herself and others. [Exhibit A at
418].

At 2:38, the Plaintiff was removed from the police car and her handcuffs were moved
from behind her to the front by the police. [Exhibit A at 919].

The Plaintiff was secured to the stretcher and moved to an ambulance. [Exhibit A at
920; Exhibit B at [912 and 13].

Richard Janes initially observed the Plaintiff from outside the rear of the ambulance as
she was being treated, but at no time did he enter the back of the ambulance. [Exhibit B

at 14; Exhibit C at 41:10-13; 46:17-21]
15.

16.

17.

18.

19,

20.

21.

22.

23.

24.

25.

26.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 3 of 58

Thereafter, Richard Janes remained the driver of the ambulance and did not leave the
driver’s seat. [Exhibit B at 915; Exhibit C at 50:2-3]

A police officer remained on board and assessment of the Plaintiff continued enroute.
[Exhibit A at §21]

The Plaintiff continued to be uncooperative and belligerent. [Exhibit A at [22].

At 2:46, attempts to obtain vital signs and cbg were met with violence. [Exhibit A at
423].

Both the EMS and police tried multiple times to verbally de-escalate with no success.
[Exhibit A at 924].

A note from 2:50 indicates that the Plaintiff became increasingly combative and the EMS
driver called for a medic 500 intercept. [Exhibit A at §25].

The Plaintiff attempted to bite the police officer’s cheek and began to kick the EMS crew.
[Exhibit A at 26].

The Plaintiff's lower extremities were restrained to a stretcher with soft restraints.
[Exhibit A at §27].

At 2:57, the Plaintiff began to comply and was no longer combative. [Exhibit A at §28].
The medic arrived, but was cancelled by the EMS. [Exhibit A at §29].

At 3:00, the Norwalk emergency department was advised of an incoming combative
patient and at 3:10, the Plaintiff was noted as being uncooperative again. [Exhibit A at
430].

At 3:12, the Plaintiff was transferred to the care of the Norwalk ED and a report was

given to Chris C. and Dr. Hammel. [Exhibit A at 931].
27.

28.

29.

30.

31.

32.

33.

34.

35.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 4 of 58

The Plaintiffs restraints were removed, there was no injury noted, and distal pulses were
present prior to and after removal. [Exhibit A at 932].

The EMS run report for Unit 511, the vehicle driven and operated by the EMS
defendants, demonstrates that this was the vehicle involved in the transport of Neelu Pal
on April 29, 2015. [Exhibit A at §6; Exhibit D, Affidavit of Matt Soicher at 94].
According to the EMS report for Unit 511, Richard Janes was the driver of Unit 511 and
Daniel Monahan was the primary care giver operating in Unit 511. [Exhibit A at 47;
Exhibit D at 46].

Unit 511 is a basic EMS vehicle and it does not come equipped with any sedatives or
other narcotics nor can any such substances be carried on board. [Exhibit A at 8].

The Certificate of Operation-Renewal for the Wilton Volunteer Ambulance Corps
indicated that the Wilton Volunteer Ambulance Corps has two licensed vehicles, both
classified as BASL, which denotes a basic EMS vehicle. [Exhibit D at 48 and 9]

These two vehicles were given a marker number of 2341 and 2692. [Exhibit D at 710].
Marker number 2341 refers to Unit 511 and marker number 2692 refers to Unit 512.
[Exhibit D at 11].

The State of Connecticut Department of Public Health’s EMS Vehicle Equipment Lists
delineates in pages 2-8 the equipment that is present within a basic EMS vehicle such as
unit 511, which does not include any sedatives or other narcotics. [Exhibit D at 12 and
13].

Accordingly, there were no sedatives or other narcotics or any similar substances
available to the EMS defendants, or any other person in Unit 511 while transporting Ms.

Pal in this vehicle. [Exhibit A at 99; Exhibit B at (7; Exhibit D at 419].
36.

37,

38.

39.

40.

41.

42.

43,

44,

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 5 of 58

The EMS defendants did not have any sedatives or other narcotics or any similar
substances on their person from another source. [Exhibit A at 10; Exhibit B at 8;
Exhibit D at §20].

At no time on April 29, 2015 did the EMS defendants engage in unlawful, egregious,
wanton and/or malicious acts. [Exhibit A at 33; Exhibit B at 916].

At no time on April 29, 2015 did the EMS defendants forcibly imprison the Plaintiff in
the back of an EMS vehicle. [Exhibit A at 934; Exhibit B at 417).

Daniel Monahan may have removed a jacket or sweatshirt from the Plaintiff, but did not
remove any other portions of the Plaintiff's clothing at any time [Exhibit A at 35;
Exhibit B at 718].

The EMS defendants did not physical assault the Plaintiff at any time. [Exhibit A at 936;
Exhibit B at 19].

The EMS defendants did not sexually assault the Plaintiff at any time. [Exhibit A at 937;
Exhibit B at 420].

The EMS defendants did not inject the Plaintiff with any substance at any time and did
not inject the medial aspect of the Plaintiff's right arm as she alleges. [Exhibit A at 938;
Exhibit B at 21].

Officer Robert Smaldone, who was the Wilton Police Officer present in the back of the
ambulance with Daniel Monahan, did not witness any assault of the plaintiff. [Affidavit
of Officer Robert Smaldone, attached to the co-defendants Motion for Summary
Judgment as Exhibit K, at J 15].

The Plaintiff testified that Robert Smaldone was always present in the rear cabin of the

ambulance. [Exhibit E, Deposition Transcript of the Plaintiff at 264:11-17].
45.

46,

47,

48.

49.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 6 of 58

The affidavit that Daniel Monahan created as part of the criminal case was true and
correct in all respects. [Exhibit A at 739].

The Plaintiff could not identify which of the EMS defendants allegedly injected her arm.
[Exhibit E at 138-141].

The Plaintiff could not identify which of the EMS defendants allegedly sexually assaulted
her. [Exhibit E at 138-141].

The Plaintiff testified that she did not see the alleged injection into her arm. [Exhibit E
at 274:16-23].

Dr. Hammel treated the Plaintiff at Norwalk Hospital and the Plaintiff made no report of

any sexual assault. [Exhibit W of Wilton Defendants at page 21].

THE DEFENDANTS
DANIEL MONAHAN
RICHARD JANES

BY:__/s/ Patrick M. Mullins
Patrick M. Mullins (ct 13200)
COTTER, COTTER & MULLINS, LLC
6515 Main Street
Second Floor, Suite 10
Trumbull, CT 06611
Telephone: (203) 331-0774
pmullins@ccmvlaw.com
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 7 of 58

CERTIFICATION
I hereby certify that on April 9, 2020, a copy of the foregoing was filed electronically and
served by mail and/or e-mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing.

Parties may access this filing through the Court’s system.

/s/ Patrick M. Mullins
Patrick M. Mullins
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 8 of 58

EXHIBIT A
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 9 of 58

UNITED STATES DISTRICT COURT
~ DISTRICT OF CONNECTICUT

CIVIL ACTION NO.: 3:18-CV-616 (MPS)

 

NEELU PAL
Plaintiff,
Vv.

)

)

)

)

)

ROBERT CIPOLLA, 5
ROBERT SMALLDONE, )
MICHAEL TYLER, )
SCOTT SEAR, )
DANIEL MONAHAN, )
RICHARD JANES, )
TOWN OF WILTON, )
DOE DEFENDANTS A-X )
)

)

Defendants.

 

AFFIDAVIT OF DANIEL MONAHAN
I, Daniel Monahan, being duly sworn, do hereby depose and say:
I am over the age of eighteen years, understand the meaning and obligations of an oath,
and am competent to testify about the matters set forth herein.
I make this affidavit based on my own personal knowledge.
On April 29, 2015, I was an EMT employed by Norwalk Hospital.
On April 29, 2015, I was serving as a member of the Town of Wilton EMS.
Attached as Exhibit A is a true and accurate copy of the EMS run report for Unit 511 of
the Wilton Volunteer Ambulance Corps. Inc. that I prepared on April 29, 2015.
This EMS run report of Unit 511 demonstrates that this was the vehicle involved in the

transport of the plaintiff, Neelu Pal (the “Plaintiff’) on that date.
10.

11.

12.

ie

14.

15.

16.

17.

18.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 10 of 58

According to my EMS report, Richard Janes was the driver of Unit 511 and I was the
primary care giver operating in Unit 511.

Unit 511 is a basic EMS vehicle and it does not come equipped with any sedatives or
other narcotics nor can any such substances be carried on board.

Accordingly, there were no sedatives or other narcotics or any similar substances
available to Richard Janes or me, or any other person in Unit 511 while transporting Ms.
Pal in this vehicle.

Neither Richard Janes nor I had any sedatives or other narcotics or any similar substances
on our person from another source.

On April 29, 2015, I was one of two EMTs who were dispatched for “ETOH Intox” to a
residence located at 285 Sturges Road in Wilton, CT, which I have since learned is the
Plaintiff's residence.

We were dispatched at 2:22 and arrived at the Plaintiffs residence at 2:33.

According to my run report, upon arrival at the Plaintiff's residence, the Plaintiff was
handcuffed in the back of the police car and was screaming.

She refused to answer questions pertaining to her history of present illness or medical
history and all attempts to interview her were met with aggression and belligerence.

The police advised EMS that the Plaintiff was under arrest and needed medical
evaluation.

The Plaintiff continued to be aggressive and combative with both EMS and the police.
The police reported a smell of ETOH.

The Plaintiff's behavior was deemed to be a danger to herself and others.
19.

20.

21.

22.

23.

24.

25,

26.

27.

28,

29.

30.

31.

32.

33.

34.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 11 of 58

At 2:38, the Plaintiff was removed from the police car and her handcuffs were moved
from behind her to the front by the police.

The Plaintiff was secured to the stretcher and moved to an ambulance.

A police officer remained on board and assessment of the Plaintiff continued enroute.
The Plaintiff continued to be uncooperative and belligerent.

At 2:46, attempts to obtain vital signs and cbg were met with violence.

Both the EMS and police tried multiple times to verbally de-escalate with no success.

A note from 2:50 indicates that the Plaintiff became increasingly combative and the EMS
driver called for a medic 500 intercept.

The Plaintiff attempted to bite the police officer’s cheek and began to kick the EMS crew.
The Plaintiffs lower extremities were restrained to a stretcher with soft restraints.

At 2:57, the Plaintiff began to comply and was no longer combative.

The medic arrived, but was cancelled by the EMS crew.

At 3:00, the Norwalk emergency department was advised of an incoming combative
patient and at 3:10, the Plaintiff was noted as being uncooperative again.

At 3:12, the Plaintiff was transferred to the care of the Norwalk ED and a report was
given to Chris Cc. and Dr. Hammel.

The Plaintiff's restraints were removed, there was no injury noted, and distal pulses were
present prior to and after removal.

At no time on April 29, 2015 did I engage in unlawful, egregious, wanton and/or
malicious acts.

At no time on April 29, 2015 did I forcibly imprison the Plaintiff in the back of an EMS

vehicle.
35.

36.

37.

38.

39.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 12 of 58

I may have removed a jacket or sweatshirt from the Plaintiff, but did not remove any
other portions of the Plaintiff's clothing at any time.

I did not physical assault the Plaintiff at any time.

I did not sexually assault the Plaintiff at any time.

I did not inject the Plaintiff with any substance at any time and did not inject the medial
aspect of the Plaintiff's right arm as she alleges.

The affidavit that I created as part of the criminal case was true and correct in all respects.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 13 of 58

Signed under the pains and penalties of perjury this day of April, 2020.

“2,

“Daniel Monahan

STATE OF CONNECTICUT:
: SS
COUNTY OF :

Personally Appeared, Daniel Monahan, Signer and Sealer of the foregoing Instrument, and

acknowledged the same to be his free act and deed before me.

   

 

Notary-Public

Commissioner of the Superior Court
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 14 of 58

Patient Record 35350281 Generated aaa Eel Page 1 of 2

 

 

{PRID: 35350281 CMED CN: 15-29799 EMS Number:477
Service: Wilton Volunteer Ambulance Corps, Date: April 29, 2015
Inc. Team: BLS

Base: WVAC Headquarters Crew 1:Driver

Unit: 511 Janes, Richard

emp: 225) With Pre-Arrival Instructions AEMT

“= 26-A-1 Crew 2:Primary Caregiver

Dispatched As: ETOH Intox Monahan, Daniel
Mass Casualty: Not Recorded AEMT
‘Type of Sva: Scene Unscheduled Mode to Rec: No Lights/Sirens
Response Cade: Wilton Ambulance Moved From: Stretcher

Mode to Ref: No Lights/Sirens
Moved Via: Stretcher
Position: Semi-Fowlers
Outcome: Treated, Transported by EMS

 

Ref Other Type: Residence Receiving: Hospital
Location: 284 STURGES RIDGE RD Norwalk Hospital
WILTON, CT 06897 Emergency Department
Ref. GPS: 41.2152214050293,-73.4056777954102 34 Maple Street
Norwalk, CT 06850
2038522944

Dest. GPS: 41.112341,-74.421119
Rec. MD: Jean Hammel

 

 

 

 

MCRN Number: 844-337 Odometer Times
Last N. : Pal First: neelu Ld Miles: 8.5 Onset: 12:22
: Dispatch: 14:22
Address: 248 Sturges Ridge Rd
; _. . EnRoute: 14:24
City: Wilton spr:CT gip:06897 At Ref: 14:33
County: Fairfield Leave Ref: 14:50
Country: United States At Ree: 15:12
DOB: SSN: Available: 15:31
Age: 44y Sex: F Weight: first Patch: 14:59

 

 

Height: Medic Arr: 14:57

Subscriber: No

 

Billing Information:

None Given

 

Scene Information

 

Description: Ft found in back of WPD car.
First Agency Unit on Scene?: No

Patient Belongings: No belongings handled.
Other EMS: Wilton Police

 

 

Chief Complaint (Category: Unknown Problems)

 

Aggressive behavior.

 

History of Present Illness
WPD states pt had been calling 911 for last two hours complaining of issue with children's school. Pt advised to call
non-emergent line. Pt continued to call 911 so WPD investigated. WPD states pt was combative and uncooperative. Upon
arrival of EMS, pt was found in back of police car, handcuffed, screaming. Pt refused to answer questions pertaining to
hpi and medical hx, all attempts to interview pt met with aggression and belligerence. WPD advised EMS pt. was under
arrest and needed medical evaluation. Unable to obtain vital signs, or cbg. Pt aggressive and combative with EMS crew and
WPD. WPD reports smeli of ETOH. No obvious signs of trauma. Pt appears to be adequately perfusing. Pt's behavior danger
to self and others. :

 

 

 

Medical History Current Madications : Allergies
Unknown Unknown Unknown

 

 

 

 

 

 

 

 

 

Neurological Exam

 

 

Level of Consciousness: Agitated Loss of Consciousness: No Glasgow Coma Scale

Chemically Paralyzed: No

Neurological Present: Normal Ev M Tot

Mental Present: Combative Int: 4 4 5 = 13

 

Exhibit A
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 15 of 58

Patient Record 35350281 Generated er 10:07AM Page 2 of 2

 

 

Motor Sensory.

LA: Normal
RA: Normal
LL: Normal
RL: Normal

 

 

 

 

Airway Respiratory

 

 

 

 

 

Status: Patent Effort: Normal
Cardiovascular
Cap. Refill: Less than 2 Seconds Pulses

Left Right

Carotid:
Radial: Strong Strong

Femoral:
Dorsalis: Strong Strong

 

 

 

Injury Details

 

Reason for Encounter: Non-Injury
Drugs/Alcohol?: Unknown

 

 

Initial Physical Findings

 

Assessment

Skin: Warm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Activity
Tine H.R. B.P. RA Sa02 Resp Rhythm ccs | ECG Method
H.R. Method | Method | Resp Effort
Action|Comment :
14:33 4/4/5
Pt contact initiated, attempted to obtain hpi with medical hx. Need for treatment explained to pt.
14:38
PL removed by WPD from police car, handcuffs moved from behind pt to in front of pt by WPD. Pt secured to
stretcher and moved tc ambulance. Continued assessment enroute. WPD on board. Pt continued to be uncooperative
and belligerent.
14:46 120 . 22
Palpated Normal
Attempts to obtain initial vital signs and cbhqg met with violence. EMS crew and WPD tried multiple times to
verbally deescalate, no success.
14:50
Normal
Pt became increasingly combative, EMS driver called for medic 500 intercept. Pt attempted to bite WPD officer's
cheek. Pt began to kick EMS crew. Pt's lower extremities restrained to stretcher with soft restraints, Distal
pulses present.
14:57
Normal
Pt began to comply and was no longer combative. Medic 500 arrived, cancelled by EMS crew, no pt contact.
15:00
Normal
Norwalk ED advised of incoming combative pt.
15:10 120 22
Palpated Normal
Pt continued to be uncooperative.
15:12
Transfer of care and report. given to Chris C and Dr.Hammel, 3. Restraints removed, no injury noted, distal
pulses present prior to and after removal.

 

 

Janes, Richard:

 

Monahan, Daniel: Eiectronically Signed on 04/29/2015 16:52:55 EST
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 16 of 58

EXHIBIT B
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 17 of 58

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

CIVIL ACTION NO.: 3:18-CV-616 (MPS)

 

NEELU PAL )
)

Plaintiff, )

)

Vv. )
ROBERT CIPOLLA,
ROBERT SMALLDONE, )
MICHAEL TYLER, )
SCOTT SEAR, )
DANIEL MONAHAN, )
RICHARD JANES, )
TOWN OF WILTON, )
DOE DEFENDANTS A-X )
Defendants.

 

AFFIDAVIT OF RICHARD JANES
I, Richard Janes, being duly sworn, do hereby depose and say:
[am over the age of eighteen years, understand the meaning and obligations of an oath,
and am competent to testify about the matters set forth herein.
I make this affidavit based on my own personal knowledge.
On April 29, 2015, I was an EMT employed by Norwalk Hospital.
On April 29, 2015, I was serving as a member of the Town of Wilton EMS.
The EMS run report prepared by Daniel Monahan dated April 29, 2015 for Unit 511
demonstrates that this was the vehicle involved in the transport of the plaintiff, Neelu Pal
(the “Plaintiff’) on that date.
Unit 511 is a basic EMS vehicle and it does not come equipped with any sedatives or

other narcotics nor can any such substances be carried on board.
10.

11.

12.

13.

14.

15.

16.

17.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 18 of 58

Accordingly, there were no sedatives or other narcotics or any substances available to
Richard Janes or me, or any other person in Unit 511 while transporting Ms. Pal in this
vehicle.

I did not have any sedatives or other narcotics or any substances on my person from
another source.

On April 29, 2015, I was one of two EMTs who were displaced for “ETOH Intox” to a
residence located at 285 Sturges Road in Wilton, CT, which I have since learned is the
Plaintiff’ s residence.

Initially, Daniel Monahan was driving Unit 511 when we arrived at the Plaintiff's
residence. [Depo at 21:7-11]

Upon arrival, I introduced myself and asked the Plaintiff for her medical history, which
she refused to provide. [Depo at 26:6-13)

I was involved in placing the Plaintiff on a stretcher. [Depo at 38:14-23].

The Plaintiff was then placed into the ambulance. [Depo at 41:6-9].

[initially observed the Plaintiff from outside the rear of the ambulance as she was being
treated, but at no time did I enter the back of the ambulance. [Depo at 41:10-13; 46:17-
21]

Thereafter, | remained the driver of the ambulance and did not leave the driver’s seat.
[Depo at 50:2-3}

At no time on April 29, 2015 did I engage in unlawful, egregious, wanton and/or
malicious acts.

At no time on April 29, 2015 did I forcibly imprison the Plaintiff in the back of an EMS

vehicle.
18.

19.

20.

21.

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 19 of 58

I did not remove portions of the Plaintiff's clothing at any time.
I did not physical assault the Plaintiff at any time.
I did not sexually assault the Plaintiff at any time.

I did not inject the Plaintiff with any substance at any time and did not inject the medial

aspect of the Plaintiffs right arm as she alleges.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 20 of 58

Signed under the pains and penalties of perjury this Bh, day of April, 2020.

g\_

Richard J ames

STATE OF CONNECTICUT:
> SS
COUNTY OF :

Personally Appeared, Richard Janes, Signer and Sealer of the foregoing Instrument, and

acknowledged the same to be his free act and deed before me.

Netary Publie —

Commissioner of the Superior Court

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 21 of 58

EXHIBIT C
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 22 of 58

CHAIT DIGITAL REPORTING

Page 1

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

NEELU PAL,
Plaintiff,
VS. Civ. No.
3:18cv-00616 (MPS)
ROBERT CIPOLLA, et al.,

Defendants.

 

VIDEOTAPED DEPOSITION of RICHARD JANES, taken
by the Plaintiff at 640 West Putnam Avenue, Greenwich,
Connecticut, on Thursday, January 16, 2020, commencing
at 1:07 p.m., before Pamela Grimaldi, a Registered

Professional Reporter and Certified LiveNote Reporter.

 

Be
ie

SSRIS

e
z

 

203-625-4770

1d4844a1-18b4-471c-a1d1-¢31f418d02fb

Te ry IE as TOT rere, rere ” eae aap empceneriaeneaeietcre caae FESS Se = i
ELI CELE CUE TOOT TOOT CEE Misi sktlldlas WA HOODEO OPT OE OE TEE. MAG GLE WDE EE TOTO OO OO EEE,

CHAIT DIGITAL 640 West Putnam Avenue, 3rd Floor, Greenwich, CT 06830
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 23 of 58
CHAIT DIGITAL REPORTING

 

 

Page 21
1 R. Janes
2 A I'm just guessing. I don't know.
3 Q So you showed up. Were you driving
4 the ambulance?
5 A Initially I wasn't. Driving to the
6 call, I was in the passenger seat.
7 Q Who was driving? :
8 A Dan.
9 Q Were there just the two of you in the ;
10 ambulance?
11 A Yes.
12 Q Okay. All of your notes go back to
13 Norwalk Hospital, correct?
14 MR. MULLINS: I'm sorry, all -- =:
15 Q All of your ambulance documentation,
16 notes, written assessments of whatever you did at
17 different scenes, go back to Norwalk Hospital?
18 MR. MULLINS: Objection to the form. |
19 If you understand, you can answer.
20 A I can't talk about anybody else's run
2l form. But your run form would go to Wilton EMS.
22 Q Okay. So you don't know -- so you
23 believe that that run form went to Wilton EMS and :
24 nowhere else?
25 A No. I know it went there.
CHAIT DIGITAL 640 West Putnam Avenue, ard Floon Geom Gana

203-625-4770
1484441 -18b4-471c-a1d1-c31f418d02fb
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 24 of 58
CHAIT DIGITAL REPORTING

 

 

Page 26
1 R. Janes
2 A No.
3 Q -- at all?
4 A At all. That's not how I do it.
5 Q Why is that not how you do it?
6 A I say, Hello, ma'am, sir. Are you
7 hurt? What's going on?
8 Q Okay. Did you elicit any history from
9 me?
10 A I asked you if you had any medical :
11 problems or take any medicine.
12 Q Do you remember what I said?
13 A You weren't answering anybody.
14 Q I cursed you out, right? Did I curse
15 you or did I curse your fellow?
16 A I don't think so.
17 QO I didn't?
18 A You kept calling my name, so I think
19 we had kind of a rapport, maybe --
20 Q I did keep calling your name? :
21 A Yeah.
22 Q And you're certain of that?
23 A A couple times.
24 Q How are you certain of that? Have you
25 listened to any recordings from the scene?
CHATT DIGITAL 640 West Putnam Avenue, 3rd Floor, Greenwich, CP 06030

203-625-4770
1d4844a1 -18b4-471c-a1d1-c31f418d02fb
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 25 of 58

CHAIT DIGITAL REPORTING

 

 

Page 38

1 R. Janes

2 A I did not hear it.

3 Q You did not hear it?
4 A No.
5 Q Okay. Did anyone mention it to you at
6 any point in time?
7 A No. :
8 Q Do you know whether it exists on any
9 of the recordings?
10 A I did not hear it. :
11 Q Okay. So you didn't hear it. So it
12 may have been -- it may have been present there.
13 Okay.
14 Once I was on the stretcher, I was

15 just sitting there. What happened next? What was

16 your actions? Like what did you do?

17 A We put the seatbelts on you.

18 QO They are called seatbelts?

19 A Seatbelts. :
20 Q Okay. That's the stretcher, gurney.
21 A Stretcher straps.
22 Q Okay. Good. Just normal --
23 A We wheeled you to the ambulance.
24 Q Did you have gloves on?
25 A Always.
CHAIT DIGITAL 640 West Putnam Avenue, 3rd Floor, Greenwich, CT 06830

203-625-4770

1d4844a1-18b4-471¢c-aid1-c31f418d02fb
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 26 of 58
CHAIT DIGITAL REPORTING

 

 

Page 41
1 R. Janes
2 Q Was I handcuffed at that point?
3 A I think you were, in the front, yeah. |
4 Q Were my feet secured?
5 A With the front seatbelt, yes.
6 Q With the seatbelt. Okay.
7 Then did you place me into the
8 ambulance? Is that correct?
9 A Correct.
10 QO What did you do next?
11 A Dan and I think a police officer got

12 in the back of the ambulance with you, and I stayed
13 at the back with the doors open and I just watched.
14 Q Okay. And what did you observe?

15 A I think Dan tried to do some vitals

16 and maybe a blood sugar test.

17 Q What did he do for the blood sugar?
18 A I think you refused. You refused
19 vitals and you refused a blood Sugar test, so we
20 just -- he just left it.
21 QO Was I saying anything else at that
22 time?
23 A I don't remember. Just a lot of
24 yelling. Mostly about your sons.
25 Q What was I saying? What do you
CHAIT DIGITAL 640 West Putnam Avenue, 3rd Floor, Greenwich, CT 06830

203-625-4770
1d4844a1-18b4-471c-a1d1-c31f418d02fb
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 27 of 58
CHAIT DIGITAL REPORTING

 

 

Page 46
1 R. Janes ;
2 from the dash cams, the ambulance drove in from the |
3 left entrance?
4 A Right.
5 Q Towards the home?
6 A Correct.
7 QO Correct?
8 You were standing -- while I was
9 within the ambulance, you were standing at the foot
10 of the ambulance towards the rear wheels, correct? :
11 A The back tailgate.
12 Q Yes.
13 A ft wasn't near the wheels.
14 Q Okay. Whatever it's called. The back |
15 tailgates. You were there?
16 A Correct.
17 Q Were you there all the time or did you
18 enter the ambulance at any point?
19 A I never entered the ambulance. :
20 QO You never entered the ambulance?
21 A No.
22 QO Is there a side door to the ambulance? |
23 A Yes.
24 Q Okay. Who.entered through that door?

25 Do you recall that?

CHAIT DIGITAL 640 West Putnam Avenue, 3rd Floor, Greenwich, CT 06830
203-625-4770

1d4844a1-18b4-471c-a1d1-c31f418d02fb
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 28 of 58

CHAIT DIGITAL REPORTING

 

 

Page 50
1 R. Janes
2 And you drove.
3 A Correct. :
4 Q Okay. Did the ambulance stop along
2 the way?
6 A Yes. |
7 Q How many times?
8 A I think twice. :
9 Q Twice. Why did it stop the first
10 time?
11 A Because I think Dan was having a
12 problem in the back.
13 Q What kind of problem?
14 A Yelling and Screaming.
15 Q Dan was yelling and screaming? |
16 A No. You were.
17 Q Okay. Why is that a problem?
18 Patients never yell and scream? :
19 A Well, patients try to get up off the
20 stretcher and run out of the ambulance.
21 Q While the police are -- |
22 A They are kicking and biting.
23 Q Okay. So I was fully secured. Do you
24 recall at any point that the restraints were taken
25 off? Do you recall that?

CHAIT DIGITAL 640 West Putnam Avenue, 3rd Floor, Greenwich, CT 06830
203-625-4770

1d4844a1-18b4-471c-a1d1-c31f418d02fb
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 29 of 58

EXHIBIT D
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 30 of 58

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

CIVIL ACTION NO.: 3:18-CV-616 (MPS)

 

NEELU PAL
Plaintiff,
V.

ROBERT CIPOLLA,
ROBERT SMALLDONE,
MICHAEL TYLER,
SCOTT SEAR,

DANIEL MONAHAN,
RICHARD JANES,
TOWN OF WILTON,
DOE DEFENDANTS A-X

Defendants.

Nee Nee Se Nee Smee ee” ee Ne” ee ee ae ee ae ee

 

AFFIDAVIT OF MATT SOICHER

I, Matt Soicher, being duly sworn, do hereby depose and say:

1. Iam over the age of eighteen years, understand the meaning and obligations of an oath,
and am competent to testify about the matters set forth herein.

2. I make this affidavit based on my own personal knowledge.

3. Iam EMS Director at Norwalk Hospital.

4. Attached as Exhibit A is a true and accurate copy of the EMS run report for Unit 511 of
the Wilton Volunteer Ambulance Corps. Inc. on April 29, 2015.

5. This EMS run report of Unit 511 demonstrates that this was the vehicle involved in the
transport of Neelu Pal on that date.

6. According to the EMS report for Unit 511, Richard Janes was the driver of Unit 511 and

Daniel Monahan was the primary care giver operating in Unit 511.

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 31 of 58

10.

11.

12,

13.

14,

15.

16.

17.

Unit 511 is a basic EMS vehicle and it does not come equipped with any sedatives or
other narcotics nor can any such substances be carried on board.

Attached as Exhibit B is a true and accurate copy of the Certificate of Operation-
Renewal for the Wilton Volunteer Ambulance Corps.

This Certificate of Operation-Renewal indicated that the Wilton Volunteer Ambulance
Corps has two licensed vehicles, both classified as BASL, which denotes a basic EMS
vehicle.

These two vehicles were given a marker number of 2341 and 2692.

Marker number 2341 refers to Unit 511 and marker number 2692 refers to Unit 512.
Attached as Exhibit C is a true and accurate copy of the State of Connecticut Department
of Public Health’s EMS Vehicle Equipment Lists.

Exhibit C delineates in pages 2-8 the equipment that is present within a basic EMS
vehicle such as unit 511, which does not include any sedatives or other narcotics.
Attached as Exhibit D is a true and accurate copy of the EMS run report for Unit 500 of
Wilton/Weston on April 29, 2015.

This EMS run report of Unit 500 is related to the incident involving Neelu Pal.
According to this EMS report for Unit 500, Anne Himmelright, a paramedic, was the
driver of Unit 500.

The Connecticut EMS Vehicle Equipment List includes in the last three pages the
paramedic equipment list that would have been included in Unit 500, which would have
included sedatives. These substances are not in a basic EMS vehicle, such as Unit 511,

that transported Neelu Pal on April 29, 2015.

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 32 of 58

18. The EMS report notes for Unit 500 confirms that there was no patient assessment of
Neelu Pal by the paramedic and that this vehicle was cancelled upon arrival by Unit 511,
without patient contact.

19. Accordingly, there were no sedatives or other narcotics or any substances available to
Richard Janes or Daniel Monahan, or any other person in Unit 511 while transporting Ms.
Pal in this vehicle.

20. Upon information and belief, neither Richard Janes nor Daniel Monahan had any

sedatives or other narcotics or any substances on their person from another source.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 33 of 58

Signed under the pains and penalties of perjury this_‘]‘*day of August, 2018.

 

Matt Soicher

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 34 of 58

Exhibit

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 35 of 58

Patient Record 35350281

Generated 05/08/18 10:07AM

EST

Page | of 2

 

fPRID= 35350261

CMED GN: 15-297995

EMS Number:477

 

Type of Sve;
Response Code:
Mode to Ref:
Moved Via:
Pesition:
Outcome:

 

Ref Other Type:
Location:

Ref. GPS:

Scene Unschedvled

Wilton Ambulance

No Lights/Sirens

Stretcher

Semi-Fowlers

freated, Transported by EMS

Residence

284 STURGES RIDGE RD

WILTON, CT 06897
41.2152214050293,-73.4056777954102

Service: Wilton Volunteer Ambulance Corps, Date: April 25, 2015
Ine. Team: BLS
Base: WVAC Headquarters Crew 1:Driver
Unit: 511 Janas, Richard
EMp: Yes: With Pre-Arrival Instructions AEMT
"= 26-A-1 Crew 2:Primary Caregiver
Diepatched As: ETOH Intex Monahan, Daniel
Mass Casualty: Not Recorded AEMT

Mode to Rec: No Lights/Sirens
Moved Frem: Stretcher

Receiving: Hospital
Norwalk Hospital
Emergency Department
34 Mapie Street
Norwalk, CT 06850
2038522944

 

 

 

Dest. GPS: 41.112341,-73.421119
Rec. MD: Jean Hammel
MCRN Number: 9844-337 Odometer Times
Last Name: Pal First; neelu Ld Miles: 4.5 Onset: 12:22
Address: 248 Sturges Ridge Rd Dispatch: 14:22
: ie L eR :

. ; “rg 9 EnRoute: 14:24

City: Wilton s7:CT  gip:06897 At Ref: 14:33

County: Fairfield Leave Ref: 14:50

Country: United States At Rae: 15:12

DOB: > ssn: Available: 15:31

Age: 44y Sex: F Weight: first Patch: 14:59

. Medic Arr: 14:57
Height:

Subseriber: No

Billing Information:

None Given

 

 

 

 

Scang Information

 

Description: Pt found in back of WPD car.
First Agency Unit on Scene?: No

Patient Belongings: No belongings handlad,
Other EMS: Wilton Police

 

 

Chief Complaint (Category: Unknown Problems)

 

Aggressive behavior.

 

to self and others.

History of Present Illness
WED states pt had been calling 911 for last two hours complaining of issue with children’s school. Pt advised te call
non~emergent line. Pt continued to call 911 so WPD investigated. WPD states pt was combative and uncooperative. Upon
arrival of EMS, pt was found in back of police car, handcuffed, screaming. Pt refused to angwer questions pertaining to
hpi and medical hx, all attempts to interview pt met with aggression and belligerence. WPD advised EMS pt was under
arrest and needed medical evaluation. Unable to obtain vital signs, or chg. Pt aggressive and combative with EMS crew and
WED. WPD reports smell of ETOH. No obvious signs of trauma. Pt appears to be adequately perfusing, Pt's behavicar danger

 

Medical History

Currant Madications

Allergies

 

Unknown Unknown

 

 

Unknown

 

 

 

Neurclogical Exam

 

Level of Consciousness: Agitated
Chemically Paralyzed: No
Neurological Present: Normal

Mental Present: Combative

 

Loss of Consciousness: No

Glasgow Coma Scale

v Tat

M
4 5 = 13

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 36 of 58

Generated 05/08/18 10:07AM

Patient Record 35350281 EST

Page 2 of 2

 

Motor Sensory
LA: Normal
RA: Normal
LL: Normal
RL; Normal

 

 

 

 

 

 

 

 

 

Airway Raspiratory
Status: Patent Bffert: Normal
Cardiovascular
Cap. Refill: Less than 2 Seconds Pulses

Lett Bight

Carotid:
Radial: Strong Strong

Femoral:
Dorsalis: Strong Strong

 

 

 

Injury Details
Reason for Encounter: Non-Injury
Drugs /Alcohol?: Unknown

 

 

 

Initial Physical Findings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assessment
Skin: Warm
Activity
Time H.R. BLP. RA S302 Resp Rhythm Gts | ECG Method
H.R. Method | Method | Resp Effort
Acticn]Comment
14:33 4/a/5
Pt contact initiated, attempted to obtain hpi with medical hx, Need for treatment explained to pt.
14:38
Pt removed by WPD from police car, handcuffs moved from behind pt to in front of pt by WPD.- Pt secured to
stretcher and moved to ambulance. Continued assessment enroute. WPD on board. Pt continued to be uncooperative
and belligerent,
14:46 120 22
falpated Normal
Attempts to obtain initial vital signs and cbg met with violence. EMS crew and WPD tried multiple times to
verbally deescalate, no success.
14:50
Nozmal
Pt becamé increasingly combative, EMS driver called for medic 500 intercept. Pt attempted to bite WPD officer’s
cheek. Pt began to kick EMS crew. Pt's lower extremities restrained to stretcher with soft restraints. Distal
pulses present.
14:57
Normal
Pt began to comply and was no longer combative. Medic 300 arrived, cancelled by EMS crew, no pt contact.
45:00
Normal
Norwalk ED advised of incoming combative pt.
15:10 120 22
Palpated Normal
Pt continued to be uncooperative.
15:12
Transfer of care and report given to Chris C and Dr.Hammel, 3. Restraints removed, no injury noted, distal
pulses present prior to and after removal.

 

 

 

Janes, Richard:

 

Monahan, Daniel: Electronically Signed on 04/29/2015 16:52:55 #ST

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 37 of 58

Exhibit B

 

 
x”

ka

Dy
#

9.

ig,
Uk

16i

" : Fedeval Emipioyer Identification Number: loll & - 10

Case 3:18-cv-00616-MPS Document 149 Fil

ed 04/09/20 Page 38 of 58

f Cop,

CERTIFICATE OF OPERATION - RENEWAL

PROVIDER INFORMATION

‘Name of Service: © Wilton Volunteer Ambulance Corps

Maing Address! 234 Danbury Road
Wilton, CT O6897

Biisiness Address: 234 Danbury Road
Wiken, CT 06897
Teiephone Nuwibers: Business-J; 203-834-6245
Business- 2; 203-834-6260
Fax: 203-834-6267

E-Mail Address: President@wiltonambtlance.org

{Number C18iRi

 

 

 

 

 

 

 

 

Chief Executive Officer: Chnistopher Garcinia”
Weidu petite ©

Contact Person: Robert Storck

Level of License: SR/BA
Authorized Skills: DEFTB/EPYGLUCOMETER //NAKCAN
Noasber of Authorized Vehicies: 2

‘Branch Locatiogss

PSA Type: For:
SASS Witton 5R Wiion
are you a Connecticut cerporation in good standing? Yes‘No

Are vou a duly designated Blement of a governmental body? Yes/No
“Do. you have a mutual aid agreement in place? Yes/No
Lfyes, please provide name(s): Sou tawest ChE

 

1) - MMe

Tel. No. (Work): — 203-762-9678- 203 ~ 24ue-
FLEE

 

Tel. No. Gome):
Tel. No. (Work): 203-984-9217
Tel. No. (Home):

 

te

i

Are oar Emergency Operation Plans NIMS(National Incident M anagement System) compliant? fesiNo VEY

Ecertify chal the information pravided is trac to the best of my knowledge.

. t . bas
Dates 2! sof 15 CEO/CHIEF OF SERVICE SIGNATURE: Wda
i ' °

Las?

revises O642005

 

Lo
Pf ELA et

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 39 of 58

CHIEF EXECUTIVE OFFICERS
NAME: vide, by yo
TICLE | Pres idem t
ADDRESS: UTS ge i
Sagi

TRE . 4 A Fade 2 TL oe . . ‘
TELEPHONE NO: ZOG- J4u tat (WORE) | cat. 7

 

NAME: ‘Bri Art kei es

TITLE: Vite bes dee ¢

ADRESS: Slo Foyel af
Wortiive of ket

TELEPHONENO: 203 -24Q,- 26354 (WORK)

 

ora

‘NAIEE: Woe tT Stnys be
TITLE: Fe pe beng
appRess: ttc be a Mt kd
Wott oF ued a
TELEPHONE NO: _ 20,3 - 4R-y - cea 4 (WORK)
u ti

(HOME)

NAMES by ivue a J-La ile: veda : br mA! ¥

o Go x A +
AUDRESS: 0 NOt Pe ad ae fg ry pwes
moot pe oe be he yg oe

TELEPHONENO; 20 S- Sy 0 epey si (WORK)

 

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 40 of 58

 

 

 

 

 

 

 

Sd20;5 canary Adio A Boje, -

 

 

HOUT

 

 

 

 

   

769 ‘
| 2 een etenas 1 Sve GUA Z10Z sdza aaneNguy sszmUN|OA HOUTA
SHOCS WHORL PAV ‘TSva CGH Gooe S109 asuemngury AIPUR/OA UZ AL
seen es Stozleco = YarotD
sean aan “= Se eee vee
ore ona : aoe _ SOTNSUISSERD ec #8 ni sonaun tute  HoReAOG.

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 41 of 58

PERSONNEL SUMMARY INFORMATION

 

 

 

CATEGORY COUNT
MEDICAL RESPONSE TECHNICIAN (MRT) 3
EMERGENCY MEDICAL TECHNICIAN (EMT) 24
EMERGENCY MEDICAL TECHNICIAN INTERMEDIATE (EMT-D) &
EMERGENCY MEDICAL TECHNICIAN PARAMEDIC (EMT-P) 3
EMERGENCY MEDICAL SERVICES INSTRUCTOR (EMS-D &
EMERGENCY MEDICAL TECHNICIAN DEFIBRILLATION (EMT-D) LF
MEDICAL RESPONSE TECHNICIAN DEFIBRILLATION (MRT-D) SF
3

NON-ATFELIATED ACTIVE MEMBERS

 

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 42 of 58

PERSONNEL ROSTER

This section should include the following information for each active {NON-EXPIRED) full-time/part-
time employee/member to be utillzed by the applicant:

Name Cert, Level Cert.Number Exp. Date

Andrews, Nate EMT 14303 1/20/2017
Sieger, James EMT-P 2663 9/30/2015
Btandon, Staphen EMT 17816 7/1/2016
‘Capille, Nancy EMT 16309 1/1/2016
Clark, Elizabeth EMT 14612 10/1/2015
Coltias, Emily EMT 15398 1/1/2017
Doherty, Kevin. EMT-P 2508 41/30/2015
Drakos, William EMT-P 3002 5/31/2015
Fratind, Wendy EMT 3040 7/1/2017
Frost, Carl EMT 18264 10/1/2017
Gaudino, Lindsay EMT 8298 1/1/2017
did, Austin EMT 16398 4/1/2016
Heffernan, Brian EMT 4859 10/1/2017
Harman; Abby EMT 17164 4/1/2016
‘Hoyt; Anne EMT 13879 4/1/2017
lanngcone, Shawn. EMT 16575 4/3/2016
Kannedy, J Drew EMT 18275 4/1/2017
Kessler, Johanna EMT 18420 7/1/2016
Klinga, Thomas EMT 990598 7/1/2017
Matiicié, Paul EMR 12470 40/1/2015
MeCabe, Ryan - EMT 16849 10/1/2016
MéClaniaghan, Bill EMT 6195 4/1/2017
WicDermott, Diane EMT 16135 10/1/2015
Miscioscia, lohn EMR 12469 10/1/2015
Nair, Sidh, EMT 14932 1/1/2015
Mickel, Grace EMT 17007 4/1/2016
Offiager, Don EMR 6318 4/1/2016
Raggio, Brian EMT 8628 4/1/2017
Raggio, Peter EMT 9717 10/1/2017
Smith, Deve EMT 970793 4/1/2016
Stanton-Reid, Francesca EMT 17737 4/1/2017
Storck, Robert’ EMT 10605 1/4/2017
Teng, Jo-[e Mark’ EMT 18427 4/1/2017
Vouric, Peter EMT 6994. 10/1/2016
White-Velez, Travis EMT 16547 4/1/2026

Young,. Alyssa EMT 16929 10/1/2015

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 43 of 58

MOBILE INTENSIVE CARE AND AUTHORIZED SKILL
UPDATE SIGNATURE PAGE

 

PROVIDER AGREEMENT
L_ Weadu Gatine feesi dont cor
(CHO-NAME) (TITLE)

Aiton Vol nteer lance. ( af. acknowledge that the information
{ORGANIZATION)

pray :ded with this recertification packet is current and accurate. [ understand and agree that the skili(s)
lor which we.are authorized is contingent upon the continuance of sponsor hospita! medicai contral ard
comipbanes with Section 12a-]79-12 of the Regulations which govern the delivery of prehospital
emergency medical services.

" ; q 4 . f
ibendu Gate Wendel Hata diol a
aA

(CEO:PRINT NAME) (CEO! SIGNATURE)
SPONSOR HOSPITAL AGREEMENT
“iis Norwalk Lesa uteek is currently the

(NAME OF HOSPITAL) ‘

j t f +
Spousor Hospitaifor; Wi ttina Viol aw bee” Kn bai Gace Copa. at the level of

(NAME OF ORGANIZATION)
‘specify highest level of service) (EMR (em (CJAEMT £JParamedic
anc forthe following authorized BLS skills:

Pichse check alla poropriately:
Yes ta

AED (EMR and above} No (9
Asairin (BMT and above) ¥es {| No
Contmuous Positive Airway Pressure (CPAP) (EMT and above} Yes {_] No
Glucomater (EME and abave) Yeo bo No]
Epinephrine Autoinjector (EMT and above) . ves Not]
dasoxoue (Narcan®) intratiasal and/or Autoinjector (EMR and above) Yes No [4
Twelve Lead ECG Acquisition and Transmission {EMT and above) Yes {| Nog

‘The above provider has complied with all conditions us set forth by this Sponsor Hospital for
Mobile Intensive. Care and/or BLS skill authorization including, but not limited to, initial provider
tralning and oigding maintenance of competency. Therefore, on behalf of the Sponsor Hospital, ive
igrée.te continue to provide medical control in accordance avith Seetion 199-179-12(a) af. the
Regiilations: of Connecticut State Agencies which govern the delivery of ‘pre-hospital emergency

 

 

medidal servlecs, x z
rs a 5 wig
eben, el Cee, aN “ fey) 2 a fh
(MEDICAL DIRECTOR) (RIND ~~ (SIGNATURE) (DATE)
it Veo . foe me oF aa
ees, By tont\, Cf ule
{EMS COORDINATOR) (PRINT) '  “(SIGNATURE) * (DATE)

Gpdead 12a

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 44 of 58

 

Cilent#: 23413 WILVO .
DATE (MMIOIYYYY]

ACORD. CERTIFICATE OF LIABILITY INSURANCE 2135/2045.

THIS. CERTIFICATE tS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLOER. THIS
CERTIFICATE DGES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORCED BY THE POLICIES:
BELOW. TH)S CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE 4 CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

| IMPORTART: If tha earitiante Reldor le an ADE! THONAL INSURED, the pollcyioa) must be sndatacd. 1? SUBROGATION 18 WAIVED, subjact to
the ferme ang conditions of the policy, certain policies may require an andersement. 4 statement on this carlificate doas not confor tights:to the
certificate holiler in Hey of sich ondorsement{s). .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRODUCER [SSGEe*T  Aticia Flanders a
Hollls'D. Segur, Inc. (HENS exy.203 699-4523 | fare wig: 203 274-2892
156-Kavoiter Dive Sieakes, amf@hdsegur.com __.
P.Q. Box 400 ' __INSURERYS) AFFORDING COVERAGE meal A
Cheshire, CT 06419 “waurer a- Philadelphia Insurance Co, 23850,
INSUREG | ; | . ‘ nsuaen g , Hartford Uncanvriters Insuranao 30104:

Viton Volunteer Ambulance Corp. inc, TC.

234 Danbury Rd, Sune D

Wiiten, CT (06897 -

. 1 : INSURER E ; =
aL SURERE ; mel:

 

COVERAGES — . CERTIFICATE NUMBER: REVISION NUMBER:
AWS 45 70 CERTIFY THAT THE POLICIES OF INSURANCE USTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABGVE FOR THE POLICY-PERIOD
INDICATED. NOTWIHSTANOING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER POCUMENT WITH RESPECT To WHICH THs
Chet rtens MAY BEISSUED GR MAY PERTAR, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN 1S SUBJECT TO ALL TNE TEAMS,
LSIONS. AND CONDITIONS OF SUCH POLICIES. LIWTS SHOWIN WAY HAVE BEEN REQUCED BY PAID CLAIMS. "

tH __U-PEO ieSURARCE eee POLIZY NUSBER fee Were

            
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A, | Gékereneuasnury | | PHPK1013077 6/95/2014! 05/05/2018 zack occurrence 's4,000,000 ||
PX covwsinti dekard. unpury PRSETRSS Oey | 54,000,000
| | desavswame [X}oceia | ; «HED DP shay one samen) 1 548,000 __t

rons ! i “PERSONAL & ACW RLY i s4,000,000

cee | jStneraagorsc-te  |33,000;000-

SATE LIMIT APPLSa PER: | | PROQUETS -conpiee aoe | 53:000,000.
2 1 rae | toe 4 te i _ '$ : ——

A | AUTOMOSEE Ean ITY PHPK1013077 05/05/2014; 05/05/2019 ROMEO SINGSCINT “(4 t09.000
LOG ant Auer : BOOK: INURY Per geson) | $ /
Mi cue Li SREBQUBD BODAY BNZURY [Per ecctienl} | 3
Le aRED AUTOR. ec ress ee fs

; 5
A Lx) mORRA AR LY | apoua PHUB419076 5/05/2014) OS/G5/2045 wacn dccunnenct 35,000,000
EXCESS LAG ELAIMS-MabE. 1 AGGREGATE ss000,000
2 ota |X! werewnoyst0,000 : ts "

B aio aneLrERe UAT ere, BSBQUBOTSBRAT4 O7/o120%4lo701/2018 X PES! [Bre _
GEASS EaR BODE rs ay] ial : | Zh. BAGH ACCENT [84,004 006 -
dasadetuey i Why > : £1. Ciagase -EAcvoLoves| $4,000,000 -

(yas, destene ote : ! t i am a
Cr BY Med OF OPERATIONS neiog i ; El. TAPAS - POLY Lime | $4,000,000
Lou: i

 

 

 

DESCRIYPON OF OPERATIONS FLOCATIONS ¢ VEHICLES (attach ACORD 101, Additional Renarks Schadula, # thore npace 1B tequircc|
Evidedice of Insurance. ragarding Veensing renewal. "Professional Health Care Liability Included in General

Liability." 2077 Ford Expedition 1FM.JU4@S0BEF3G880, 2008 Ford Expedition ‘1 FMFU165X8LA67315, 2009 Ford F450.
WFDAFS7REGEAS2079 and 2012 Ford F450 4FOUF4HT3GEA29968

 

 

CERTIFICATE HOLDER CANCELLATION a sg
SHOULD ANY OF THE ABOVE DESCRIBED POLKNES B& GANCELLEDGEFORE _

 

 

 

 

 

 

State Dept of Public Meatth THE EXPIRATION DATE THEREOF, NOTICE WikL. BE DELIVERED: IN

DEMS, OEMS Renewals ACCORDANCE WITH THE POLICY PROVISIONS, a

416 Capitol Avenue, MS#1ZEMS

PO Box 249308 AUTHORGED REPRESENTATIVE

Hertford, CT: 06794.0308.

_ Glare 8, Grasnert.

© 1988-2040 ACORD CORPORATION, All sights Toservedt.

ACORA 28. (2040/05) “4 OF 1 The ACORD name and ogo are reghatered marks of ACORD os

#23944 F9IM234418 . AMF

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 45 of 58

Exhibit C

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 46 of 58

STATE OF CONNECTICUT

DEPARTMENT OF PUBLIC HEALTH

 

Dannel P. Mallay
Jewel Mullen, M.D., MBH. M.BA. oie
+ ew wien, Wit7., 2 oD bey wo Eu.
Commissioner ' t re overn or

Date: February 10, 2014

Ta: All EMS agencies/All Sponsor Hospitals

From: Raphael M. Barishansky, MPH, MS, col)

Director, Office of Emergency Medical Servi

Richard Kamin, MD, FA
Medical Director, Office of Emergency Medical Services

Rs: Connecticut EMS Vehicle Equipment Lists

 

The attached equipment lists represent the minimum equipment to be provided at the scene of an EMS
call by the specified level of EMS provider. All required equipment is to be present, appropriately clean
and in good working order on all of the agency’s EMS vehicles. There will be no change in terms of
which vehicles are routinely inspected by OEMS. Regular OEMS inspections will continue to only be
required for the authorized vehicles listed on an agency’s license or certificate of operation.

These lists were developed and promulgated in compliance with C.G.S Sec. 19a-177(13) and replace the
ambulance, MIC and rescue vehicle equipment requirements of the Regulations of Connecticut State
Agenoies Sec. 192-179-10 and Seo. 19a-179-18. EMS agencies shall have until March 1, 2015 to comply
With these minimum equipment standards. For any vehicle inspections in the interim, RMS agencies must
notify the OEMS inspector in advance of which equipment standard the inspected vehicle presently
adheres to. Vehicles shall be inspected for compliance with all elements of the indicated standard.

Going forward, it is the intent of OEMS to review these equipment lists on an annual basis and adopt
changes indicated by advances in medical practice, EMS operations or as required to ensure patient health
and safety.

Please note there has been no change in the regulatory equipment requirements for invalid coach vehicles.

EMS agencies should contact their OEMS Regional EMS coordinator with any questions or if they
require additional assistance in this regard.

Phone: (860) 509-8000 © Fax: (860) 509-7184 © VP: (860) 899-1611
410 Capitol Avenue, P.O. Box 340308
Hartford, Connecticut 06134-0308
www.ct.gov/dph
Affirmative Action/Equal Opportunity Employer

 

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 47 of 58

 

QTY Connecticut Mininwm Basic Level First Responder Vehicle Equipment List
Version 07Jan2014 by CT OEMS
Portable oxygen administration apparatus with 30 minutes supply at 7 Ipm flow rate, which is operable totally detached from parent
1 Vehicle. Such unit shall be capable of accepting attachment to a nasal cannula, mouth/nose mask or as enrichment feed to a forced
ventilation unit.
Adequate length oxygen tubing. May be separate or incorporated into each of the delivery devices listed below.
Adult Nasal Cannulas
(Chitd Nasel Caonnula
Adult non-rebreathing transparent masks
Child non-rebreathing tausparent mask
it BVM (Hand-operated, self-re-expaniing bag [>1000 ml} with oxygen reservoir/accumulator and tubing, valve (clear, disposable,
opersbie in cold weather) and transparent adult mask
Child BVM (Hand-operaied, self-re-expanding bag [450-750 ml] with oxygen reservoir/accummulator, vaive (clear, disposable, operable
1 ‘fin cold weather) and transparent child mask. Suitable substitute for BLS units only: mouth-barrier ventilation devices that allow for
ventilation of both infants and children.

abe att for Labeling may vary but should be sized to accommodate appropriate seal on fuil-teom infants (<5 kg or 11 Jb).

 

 

 

 

 

 

vent FD Fmt of oe

 

i

 

 

—_

Suitable substitute for BLS units only: mouth-barier ventilation devices that allow for ventilation of both infants and children.

Neonatal mask for BVM. Labeling may vary but should be sized to accommodate appropriate seal on low-birth weight infants (<2.5 kg
1 for3.5 Ib), Scimble substitute for BLS anits only: mouth-barcrier ventilation devices that allow for ventilation of both infants and
children.
{Complete set infant to adult sized oropharyngcal airways
Sterile amltitrauma dressing 10x30" or Jarger
Abdominal dressing, 5x9" oc larger
Roll of self-adhering elastic bandage suitable fox applying a pressure dressing
4" x 4" gauze sponges or suitable size
Ganze rolls
Sterile 3" x 8" or larger occlusive dressings, or equivalent sufficient to permit an air-tight seal of wounds to the chest cavity
Triangular bandages with a minimum of two safety pina
Hypoallergenic roll of adhesive tape
Roll athletic-type adhesive tape
Arterial tourniquets (commercially manufactured) /
Sterile bum sheet
500 mL jSterile saline scivtion for irrigation (plastic bottle or bag) q
Adult Sphyemomanometer r (with standard adult and large adult cuffs) |
Adult stethoscope
Heavy scissors or shears for cutting clothing, belts, boots, etc.
Battery operated, hand-carried Hasblight suitable for Hluminating both a localized work area or walloway. Rechargeable or has extra set!
of batteries. Penlights do not meet this requirement,
1‘ {Thermal blanket. “Bath blanket" does not meet this requirement.
Single-use examination gloves, non-sterile, 4 pairs of appropriately sized gloves per crewmember (roust meet NFPA 1999 requirements
found at www.nfpa.org)
(Disposable isolation gown
Disposable isolation coverail
Face protection (for example, surgical mask)
Eye protection (full peripheral glasses or goggles and face shield)
Pair of shos covers
‘Waterless hand cleanser, commercial antimicrobia? (towletts, spray, liquid)
\__ {Disposable biohazard bag

1 per

esew {Disposable respiratory protection - appropriately sized to crew member based on fit-testing - filtration standard N95 or better.
member .

All quirgities, repregat minions. beligved to be adégiiata for a providers torend@ caraona single medeal/traumaresporsa.
MCT, prolangéd ransporis or multiple ‘consecutive rESpOTser may 1 raquire addlittonal supglies. Services may neadto carry:
additional supplies and/or establish restaciing proceduresto: assure adequate supplies areavatlablafor all: YESPONEE. .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to fees dm Pro bo ES |e Pen fo pee

 

 

 

 

ra [re fee

 

 

 

 

 

 

 

 

 

pe fe tees Fe Fe ee

 

 

 

 

 

 

 

 

 
 

 

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 48 of 58

 

QTY Connecticut Minimum Basic Level First Responder Vehicle Equipment List
Version 073an2014 by CI OEMS

1 At keaat 5 Ib. or larger ABC UL fire extinguisher

1 [Emergency Response Guidebook (most recent edition - electronic or hardcopy)

3 ‘Traffic signaling devices (reflective material wiangles or other reflective, non-ignifing devices.) Suitable substitute: a minimum of 3
phours duration red buming flares,

7 Pet Reflective safety wear for each crewmember (must meet or exceed ANSV/ISBA performance clasa I or II if working within the right off

tember way of any federal-aid highway (visit www.reflectivevest.com/federalhighwayruling. html for more information)

eminder; Services must review applicable OSHA standards and carry ail required personal protective equipment.
Strongly recommended, not required: 1 SMART triage pack per vehicle, 1 SMART triage Command Kit per Agency.

 

 

 

 

 

 

 

 

 

All quantities represint miniinons believed to be aiéqiiate fora provider to tahiler care on d stngle medéalltrauma response.
MCI, prolangedransports, r multiple consecutive response: may require additonal suppites. Sarvices may needia carry:
additional supplies andlor establish: rastacking procedura te assure udequate supplies areavatlablefor all responsas. .

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 49 of 58

 

TEGO Connecticut Minimum BLS Ambulance Equipment List
cA RY Qry Version 07Jan2014 by CT OEMS :

Ventilation & Airway J Fixed oxygen administration apparatus with 2 hours supply at 7 ipm flow rate.

en 1 Variable controlled Low oxygen regulator permitting adjustment from a minimum of 2 lpm - 25 Ipm with
‘visual indication of flow rate.

Variable controlled flow exypen regulator permitting adjustment from a minimum of 2 Ipm - 16 Ipm with
visual indication of flow rate.

Adequate lengths oxygen tubing. May be separate or incorporated into cach of the delivery devices

isted below.

Adult Nasal Canmufas

(Child Nesal Cannulas

Adult non-rebreathing transparent maske

Child non-rebreathing teansparcut masks

st oxygen aduinistration apparatus with 30 minutes supply at 7 lpm flow rate, which is aperable

 

 

 

 

 

 

 

 

Nive pw

 

 

totally detached from parent vehicle. Such unit shail be capable of accepting attachment to a nasal
canola, mouth/nose mask ar as enrichment feed to a forced ventilation unit.
Fixed Suction apparatus with 2 regulator capable of drawing a vactumm of 300mm of mercury. Must be
adjustable for use with pediatrics, ,
attery operated portable suction apparatus. Such unit shall be operable completely independent of
. vehicle for a minimum period of 15 minutes.
_ [Wids-bore suction tubing
Rigid carved suction tip (e.g. yankauer)
Flexible suction catheter between 6F-10F
Flexible suction catheter between 12F-16F
Adnlt BVMs (Hand-operated, selfre-expanding bag [>]000 mij with oxygen reservoir/accumulator and
tuhing, valve (clear, disposable, operable in cold weather) and transparent adult mask

Child BVMs (Hand-opcrated, seifre-cxpanding bag [450-750 ml} with oxygen reservoir/accumulator, |
valve (clear, disposable, operable in cold weather) and teansparent child mask

Infant masks for BVM. Labeling may vary but should be sized to accoramodate appropriate seal on fall-
term infants (<5 ke or 11 Ib}
eonatal masks for BVM, Labeling may vary but should be sized to accommodate appropriate seal on

—_

 

 

 

 

 

 

 

fmf feet oe

 

we

 

 

 

 

 

 

 

 

 

 

 

 

 

2 fow-birth weight infants (<2.5 kg ar 5.5 1b)

2 Adult Nasopharyngeal Airways {at least two different sizes in the range of 266-34F)

2 __|Child Nasopharyngeal Airways (at least two different sizes in the range of 16F-24F)

2 Compicte sct infant to adult sized oropharyngeal airways

1 Pulse oximeter

1 Adult probe. Suitable substitute: Pulse oximeter approved for use on adults.

1 Pediatric probe. Suitable substitute: Pulse oximeter approved for uss on infants and small children.

1 Bulb suction for infants
onitoring aud. 1 Automatic External Defibrillator. Mannal monitor/defibrillator may be substituted in ambulances staffed
fibrillation, at ths paramedic level.

2 | Adult defibriflation pads

1 Pediztric Defibrillation pads

I

Shaving device capable af removing excessive chest hair.

Adolt Rigid Cervical collars: Complete set of fixed collars across adult size range (c.g. No-neck, stiart,

piminobiliza tion Devices 2 lpn tall) Suitable substitute: 2 adjustable height collars (¢.g. adjustable to fit fall range of actult
atientts),

2 [Child Rigid Cervical coliars for ages 2 years or alder

 

 

 

 

 

 

 

All quarithtes represent minimums believed to be adéquaie fora provide to render care ona single medicaltrasuma response.
MICTs, prolonged ronsports or multiple corsectiive responses mezy require ackiitional supplies. Services may needia carry.
additonal supplies and/or establish restocking procedw'esto assure adequate supplies are availabiafor all responses.

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 50 of 58

 

Connecticut Minimem BLS Ambulance Equipment List
CATEGORY ary Version 07Jan2014 by CT OHMS

Head immobilization devices (nat sandbags) with chin and forehead straps; Gm padding or commercial

devine

Adult lower extremity (femur) traction device - lower extremity, limb-support slings, padded ankle hitch,

1 padded pelvic support, traction strap. CT-DPH approved: Hare traction, Thomas hal@ring, commercial
rigid traction frame with padded head, attached sccuring strap at head, ankis Lift support and with a

design to accept traction strap(s) at the foot.

(Chifd lower extremity (fenms) traction device - lower extremity, limb-snoport slings, padded ankle hitch,

padded pelvic suppost, fraction strap. CT-DPH approved: Hare traction, Thomas halfting, commercial

Tigid traction fiame with padded head, attached securing strap at head, ankle lift sxpport and with a

design to accept traction sirap(s) at the foot.

Sets of splinting materials or immobilization devices sufficient to permit innobilization and protection

, to any portion of an adult or child upper or lower oxiremity in any position such that the joint-abave and

2 joint-below the fracture are also immobilized, Must be rigid-support constructed witb appropmiate
waterial [cardboard, metal, pneumatic, vacuum, wood, or plastic]. Gonemily a set will consist of small,
medinm and large splints. i

1 Impervious long board (transport, head-to-feet length) with handholds for moving patients

Restraint siraps compatible with long hoard and appropriate for securing torso and legs (single restraint

system such as "Spider Strap" may be substituted.)

Impervious short extrication device (head-to-pelvis length)with handholds for moving patients and at

loast throe appropriate torso restraint straps, head and chin straps.

ndages 4 Sterile multitranma dressings 10x30" or larger

10 [Abdominal dressings, 5°x9" or larger

1" [Roll ofself-adbaring elastic bandage suitable for applying a pressure dressing

20 4° x 4" sterile gauze pads/sponges or suitable size

6 Soft, self-adhering gauze rolls

4 Sterile 3“ x 8" or larger occlusive deesamps, or equivalent sufficient to permit an air-tight seal of wounds

|to the chest cavity

6 _~ [Triangular bandages with a minimum of two safety pins

2 Hypoallergenic adhesive tape, various sizes including I" and 2"

2

2

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adbesive tape, varions sizes including 1" and 2"

Arterial tounsiquets (commercially mannfactured)

{Sterile burn sheets

Obstetrical kit (separate, sterile kit) containing a minimum of I pair sterile ploves, sterile scissors or
other cutting utensil, umbilical clamps or tape, sterile vaginal dressings, 2 towels, large plastic bag and

 

 

 

 

 

1OB Kit L
swaddling material
Newborn head cover
fice. Adult Sphygmomanometer (with standard adult and large aduit size cuffs)

 

 

Adult stethoscope

Pediatric Stethoscope. Suitable substitute: Stethoscope that integrates both pediatric and adult sized
dlapiweenss.

1 Penlight, Suitable substitute: small flashlight suitable for checking pupillary response and eye movement

1 Heavy scissors or shears for cutting clothing, belts, boots, etc.
4 Cold packs
2000.mL [Sterile salins solution for irrigation (plastic bottles or bags)
Battery operated, hand-carricd flashlights suitable for illuminating both a localized work area or
walkway. Rechargeable or has extra set of batteries. Penlights do.not inset this requirement.
2 Thermal blankets. “Bath blanket" docs not meet this requirement.

 

1
1
1 Child/Pediatric Sphygmomanometer
i
1

 

 

 

 

 

 

 

 

 

 

 

All quevitities represent minimams believed to be adequate fora provider to. render caré ona single miedval‘amand response.
MCTs, prolonged ransports or multiple consecutive respotses may require acklitional supplies. Services may needto carry.
additional supplies andor establish restocking procedieesto assure adequate supplies are availablefor all responses.

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 51 of 58

 

Connecticut Minimum BLS Ambulance Equipment List
Version 07Jan2014 by CT OEMS

2

CATEGORY

 

Pilkows
Pillow Cases. May be resuable or disposable.
Shests. May be sesuable or disposable.
‘Towels
JSMART Triage Pack
Disposable emesis bags or basins
Disposubie bedpan
DAsposable urinal with Lid
Wheeled cot (conforming to national standard at the time of manmfacture) with at least three transverse
strap type restraining devices (chest, hip, knee) Incorporating metal quick-release buckles and upper
torso (over the shoulder) restraints that mitigate cephalic motion of the patient.
jon straps compatible with cot straps’ metal quick-release buckies
Stair chair or carey chair
Etectronic patient care reporting system or patient care charts/forms
Printed copy or access to electronic version of patient care guidelines
3 Lubricating jelly (water soluble). Singie use packets or tubes.
1 Set of commercially manufactured, soft and padded weist and ankle patient restraints
‘Liters of potable water in factory sealed container (may be divided into multiple smaller sealed
containers}
36 prams Glucose in a form easlly ingested orally
1 Epinephrine 0.3 mg anto injector
1 [Epinephrine 0.15 mg auto injector
[sere cre Single-use examination gloves, non-sterile, 8 pairs of cach size small, medium, large and extra large
EX
ould

 

 

 

 

 

 

 

wm ee pee Pome eo |

 

 

ot

 

tar

 

Pel

 

 

 

 

 

 

 

 

 

 

free eqrrciprecrst (canst moet NFPA 1999 requirements found at www.nfps.org). May be in original boxes or in other
5¢ available storage containers or bags, separated by sizc.

Disposable isolation gowns

Disposable isolation coveralls

Face protection (for example, surgical masks)

Splash/droplet eye protection (full peripheral glasses, goggles or face shield)

Pairs of shoe covers

Waterless hand cleanser, commercial antimicrobial (towlettc, spray, liquid)

(Disinfectant solution for cleaning equipment

Standard sharps container, fixed

Disposable biohazard bags — .

1 per crew {Disposable respiratory protection ~ appropriately sized to crew member based on fit-testing - filtration

member |standard N9S or beiter.

Pediatric passenger restraint system that either 1) is commercially manufactured for the specific purpose
of securing a pediatric patient within fhe patient compartment of an ambulance durmg transport or 2) a
bujary Prevention 1 _ [Child passenger restraint system that meets the vaquircments of the Cade of Federal Regulations, Title 49,

Part 571.213, as amended, child restraint systems, and displays a permanent label indicating all
information required by such regulations, including bot not limited to the following: ‘This child restraint
system conforms to all applicable Federal Motor Vehicle Safety Stand:

At least 5 Ib. or larger ABC UL fire extinguishers (one in driver compartment, onc in patisnt

compartment) _

Wrecking Bar minimum 24" Length

Pairs leather gloves, Suitable substitute: Cut/puncture resistant extrication or structural firefighting
OS.

pea

 

 

 

 

 

 

 

 

 

Nope Pe leh pho | bo | bs

 

 

 

 

 

 

 

 

 

 

Al Hi quantities represent minimems believed to be adéquate fora provider to. render caré ona single medicalfirauma respanse.
volonged ransports or multiple consecutive responses may require additional supplies. Services may needio carry.
elit tones supplies and/or establish restocking proceduresio assureadequate supplies are avatlablejor all responses.

 

 

 
 

Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 52 of 58

 

TEGO Connecticut Minimum BLS Ambulance Equipment List
= RY QTY Version 07Jan2014 by CT ORMS

1 Window giass breaking device
OSHA compliant cye protection from flying particles. Same device may be used to meet both
splesh/droplet and fying particle eye protection requircmonts-
[Emergency Response Guidebook (most recent edition - electronic or hardcopy)
3 Traffic signaling devices (reflective material triangles or other reflective, non-igniting devices)
1 per crew Reflective safety wear for sech crewmember (must meet ot excecd ANSIISEA performance clase I or
nembes NY #f working within the right of way of any federal-aid highway (visit
www reflectivevest.com/federalhighwayruling tml for more information)
Reminder: Services must review applicable OSHA standards and carry all required personal protective
equipment.
Basic ambulances are strongly encouraged to carry 2 child passenger restraint system(s) that meets the
requirements of the Code of Federal Regulations, Title 49, Part 571.213, as amended, child restraint systems,
and is able to accommodate both infants and children up to a weight of at Iewst 60 pounds. Ambulances may

only transport childrem who are not patients but weigh less than 60 pounds and or are less than 6 years of age
if the child is restrained in 2 compliant child restraint system.

Strongly recommended, not required: 1 SMART triage command kit per agency.

 

 

 

 

 

 

 

 

 

 

 

 

 

Ali iN quantities represent mininums believedto be adequate fora pravider to.render care ona single miedical/reama response.
olonged vamsports or multiple consecutive respanses may require additional supplies. Services may needto carry.
On: idonad supplies-and/or establish restocking procedwuresto assureadequate supplies are availabiefor all responses.

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 53 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Connecticut Minimum ALS - Advanced EMT Equipment List
CATEGORY QTY Version 07Jan2014 by CT OEMS
a
ALS Vascular |, |Crystalloid intravenous solutions, such as Ringer's lactate or nermal saline solation (1000 mf. bags); finid mmst be in
Access bags or plastic containers, not glass bottles; type of fluid may vary depending on local requirements
10 |Antiseptic preps (alcohol wipes, chlorahexadine sponges, povidone-iodine pads er swabs)
2 Sets of intravenous catheters, onc cach 14G throagh 24G
2 | Venous tourniquets
1 — |Sharps container, portable
4 [Intravenous administration sets (macro drip)
2 _{{nfravenous administration sets (micro drip)
1 {fntravenous ann board, pediatric
All other nares tent erie pein.
Additional baste 1 Gioisry opcrsied pactali section aprenaina Such unit dhall be operable completaly independent of parent vehicle for
medical supplies je menimeie period of 15 minutes.
for ALS first curved suction tip (e.g. yankaner)
responder exible suction catheter between 6F-10F
vehicles Flexible suction catheter between 12F-16F

 

Penlight, Suitable substitute: small flashlight suitable for checking pupillary response and eye movement

 

 

{Pulse oximeter

 

|Aduit probe. Suitable substitute: Pulse oximeter approved for use on adults.

 

[Pediatric probe. Suitebls substitute: Pulse oxieuster approved for use on infants and small children.

 

|Child/Pediatric Sphyamomanometer

 

Pediatric Stethoscope. Suitable substitute: Stethoscope that integrates both pediatric and adult sized diaphragms.

 

Rye fe fee lef lati |m

Bulb suction for infants

 

Adult Rigid Cervical collars: Complete set of fixed oollars-across aduit size range (e.g. No-neck, short, medium, tall)
Suitable substitute: 2 adjustable height collars (e.g. adjustable to fit fall range of adult patients).

_

 

2 Rigid Cervical collacs for ages 2 years or older

 

l | Obstetrical kit (separate, sterile kit) containing a minimum of 1 pair sterile gloves, sterile scissors or other cutting
utensil, mmbilical clamps or tape, sterile vagina! dressings, 2 towels, large plastle bag and swaddling material

 

1 [Newborn head cover

 

Printed copy ar access to electronic version of patient care guidelines

 

Electronic patient care reportmg system or patient care charts/forms

 

1_|SMART Triage Pack (required)

 

 

= Gincose in a form easily ingested orally

 

 

 

All quintities represent minienons believedio be adequate fora provider. tor enter dive. ona single madcalfrawna tasporse.
‘MCE. prolonged ransports or multiple cansacutteérespanses may require additional supplies. "Services: may nead io Carry.
adeidanal sunplies andor establish restocking, procedure io aisureadequaié suppitas dre availablafor all; TOSPORNGS.

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 54 of 58

 

 

 

 

= a malinaiah om
: Connecticut Minimum ALS-Paramedic Equipment List
CATEGORY QTY ; Version 073an2014 by CT CEMS
ALS Ventilation & 1 Adult laryngoscope handle with one set of extra batteries.
Airway Equipment 1 __ [Pediatric taryngoscope handle

 

1 Set of Laryngoscope blades, sizes. 0-4, straigit straight; Sizes 2-4, curved

Extra bulb(s) for laryagoscope blades. Must have at least one spare bulb for each size/type of bulb used in
required blades. Fiberoptic systems in which the bulb is integrated into the handle are exempt from this
Tequizement provided that two handles (may be adult and/or pediatric) are carried that are interchangeable

with all required blades,
Sets of endotracheal tubes, both whole and half sizes 2.5-5.5 mm (cuffed or uncuffed) and 6-8 mum cuffed.

Other sizes optional, Must be sterile and individually wrapped.
Sets of sterile, soft suction catheters in the following sizes: 6 F, 8 F, 10 F and 12 ar 14 F, Must be stezile

Jand in original, unbroken packaging,
Mecaninm aspirator or adaptor for endotracheal tube

10 mi. syringes
Set of stylets suitable for neonatal, pediatric and adult endotracheal tubes (e.g. Sizes 6, 10 and 14 F).

[Sterile in original packaging.
Supplies to secure an adult endotracheal tube

Supplies to secure a pediatric endotracheal frbe

Pediatric Magill forceps

End-tidal COZ quantitative waveform canography

Endotracheal tobe adapter for end-tidal CO2 capnography (pediatric and adult)

Endotracheal tube introducer (Bougie) - sterile in original packaging.

Cricothyrotomy supplies suitable for establishing an emergency airway on adolt and pediatric patients.

ALS Vascular Access fenee infravenous solutions, such as Ringer's lactate or normal saline solution (1000 mL baga); fluid _|
4000 mL [must be in bags of plastic containers, not glass bottles; type of fluid may very depending on local

10 ‘| Antiseptic preps (alcohol wipes, chloruahexadine sponges, povidone-iodine pads or swabs)

Sets of intravenous catheters, one cach 14G through 24G

Intraosseous needles or devices appropriate for adults

Intraosseaus needles or devices appropriate for infants and children

Venous toumiquets

Sharps contamer, poctable

1 ml syringes

3 or 5 mL syringes

10 mL syringes

Hypodermic needles individually packaged or integrated into syringes suitable for intramuscular zoedicationg

administration
Needles or adapters suitable for insertion/ennnection into TV line. May omit for TV sets with imtegral

 

 

~

 

 

 

 

 

 

me [Nir] te

 

 

 

 

 

 

 

 

—
ee De PS | at fe fe Be

 

 

 

 

 

 

 

 

 

 

 

He TNT ATO Ps [to] bf Pb

 

 

 

 

 

 

 

Adult-sized electrical therapy (defibrillation/cardioversion) electrodes/pads
Pediatric-sized electrical therapy (defibrillation/cardioversion) electrodes/pads
Adnlt monitoring electrodes

Infunt-sized pediatric monitoring electrodes

 

 

 

 

8
i 4 [intravenous administration sets (macro drip)
2 Intravenous administration sets (micro drip)
1 Infravenous ann boards, pediatric .
ALS Cardiac I Portable, battery-operated monitor/defibrillator with taps warite-out/reconder and 12 lead ECG acquisition
fit Zon capabili
2
2
20
20

 

 

 

 

Ail queintities represent mininumis believed ta be adaquintd for a provider to render caraora isinigle inadicaltrcnanait response.
MCTs, prolonged transports or multtple- coment rasponon may require additional: snnplies.. Services may naadto. Carry..
additional supplies amalor astedlish restocking pracedumas fo assureudaquate supplies are aveilabla for all; Fesporsas, |

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 55 of 58

e

 

Connecticut Minimam ALS-Paramedic Equipment List

CATEGORY [ory Version 07Jan2014 by CT OEMS
] monitor battery
1 Spare ECG paper
‘Transcutaneous cardiac pacemaker and cables - Hither stand-alone wnit or integrated into
monitor/defibrillator
transcutaneous pacing electrodes/pads. Previously listed defibrillation pads count toward this
quirement if they function as combination defibrillation/anscutancous pacing electrodes

eciatric transcutancous pacing electrodes/pads. Previously listed defibrillation pads count toward this
requirement if they fimction as combination defibrillation/transcutancous pacing electrodes
Other Advanced Lenpth/weight-based tape or appropriafe reference material for pediatric equipment sizing and drug dosing
i based on estimated or mown weight
Direct eye irrigation systems (¢.g. Morgan lens)
Medication nebalizer assemblies
Adult clear plastic nebulizer mask with strap.
(Pediatric clear plastic nebulizer mask with strap.
Non-invasive contimious positive airway pressure or bi-level positive airway pressure delivery device with
mask sizes sufficicat to fit a range of adult patients.
Glucometer or blood glucose measuring device with reagent strips and lancets
Large bore over-the-needle catheters capable of attachment of a sycinge to the needle lumen (should be at

 

 

 

 

 

 
   

 

be)

 

 

 

 

 

 

 

 

 

 

 

we Jefe feleleofo) oe

 

 

 

 

 

 

 

 

 

 

 

 

 

least 3.25" in in Jength for needle chest decompression in large adults)
2 Medium-bore over-the-necdle catheters capable of attachment of a syrings to the needle lumen (suitable
aad for needic chest ession in infante/children) _
8 mg Epinephrine 1:10,000. Suitable substitate; 8 mg 1:1000 epinephrine with supplies sufficient to dilute tw (8)
1 mg unit doses of 1:10,000 epinephrine
3mg {Atropine 4
18mg {Adenosine :
450mg jAmiodarone
50mg }Diitiazem
8 tablets
or 1 spray |Niteoglycerine
bottle
324mg jAspirin
200 me |Dopamine

 

10 mg_ | Albuterol for inhalation
Tpratopium for inhalation. Suitable substitute: Ipratropium contained in premixed ipratropium and

0.5 m8 | thuterol solution may be counted toward this requi
= inephrine 1:1000, Must be supplied so as to be able to deliver thres (3) intramuscular injections af 0.15

rns | we for pediatric patients and 0.3 mg for adult patients,
Dextrose intravenous solution. Most carry at least 25 grams of the total as 25% or lower (e.g, 10%)

50 grams concentration or sufficient sterile diluent to prepare same.
100 mEq |Sedium bicarbonste solution for injection
2 grams Magnesium sulfate

lmg__|Gincagon with bacteriostatic water for dilution

4mg  |Naloxone hydrochloride

2 Supplies to dilute and administer intravenous medication m a measured volume of fluid at a controlled rate
(e.g. 50-250 pL IV solution bags, buretrol set, etc.)
50mg |Diphenhydramine

1 Bye anesthetic solution (c.g. tetracaine)
At least one of the following narcotic analgesics:
300 mcg | Fentanyl citrate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All quantities represent minimunis belizvedto be adequate fora prévidir to render cave ona single: wnedcul/irauna resporiss.
MCE, ; prolongedwansports or multiple consecutind responses may require additional suppites.. “Services may nead to-cary: ;
additional supplies. and/or establish restocking procedures to assureudiquate supplies dre available far alt HESPOMSES.

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 56 of 58

 

Connecticut Minimum AZ.S-Paramedic Equipment List
CATEGORY QTY Venue Orme SS CLES” .
20mg {Moxphine suifate

2 mg Hydromorphons

At least ene of the following benzodiarepines:

8mg  |Lorazepam

20mg |Midazolam

30 (Diazenari

Af least one of the following intravenous calcium medications:
_2 grams _|Calcium chloride

6 Calcrum .
At least one of the following anti-emetic medications:
Smg [Ondansetron

10mg |Metoclopramide

25mg {Promethazine

10mg _ |Prochlosperazine

12.5 mg [Dolasctron
Img  |Granisetron —
All other equipment Must comply with applicable requirements for basic certification and minimum equipment cither as a basic first
responder vehicle or basic ambulance. ALS-Paramedic first responder vehicles must carry fire following
additional minimum equipment:

Battery operated postable suction apparatus. Such unit shall be operable completely independent of parent
vehicle for a minimum period of 15 minutes.

Rigid pharyngeal curved suction tip (6.g, yankauer)
[Lubricating Jelly (water soluble). Single use packet or tabs. fj

Penlight. Suitable substitute: small flashlight suitable for checking pupillary response and eye movement

Pulse oximeter

Adult probe. Suitable substitute: Pulse oximeter approved for use on adults.

Pediatric protie. Suitable substitute: Pulse oximeter approved for use on infants and ameil children,
Child/Pediatric Sphygmomanometer

Pediatric Stethoscope. Suitable substiinte: Stethoscope that integrates both pediatric and adult sized
chagbengms,

Bulb suction for infants

Shaving device capable of removing excessive chest hair

Adult Rigid Cervical collar set: Complete set of fixed collars across adult size range (¢.g. No-neck, short,
1 medinm, tall) Suitable substitute: 2 adjustable height collazs (¢.g. adjustable io fit full range of adult
fents). :
2 Child Rigid Cervical collars for ages 2 years or alder

Obstetrical kit (separate, sterile kit) containing a minimmm of ! pair sterile gloves, sterile scissors or other
1 cutting utensil, umbilical clamps or tepe, sterile vaginal dressings, 2 towels, large plastic bag and swaddling
material

1 Newbora head caver

Electronic patient care reporting system or patient care charte/forms

Printed copy or access to electronic version of patient care guidelines

i SMART Triage Pack (required)

15 grams | Glucose in a form easily ingested orelly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional basic
supplies for
first responder

 

 

 

 

 

 

 

 

 

 

 

ee et ee J toe pt ek ft et

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All qutintities represéatt rinitrumis Geltevedte be adéguiste for a prenidér to render cate ona sttighe medical anna resporise.

MCT, prolonged romsporis or multiple consacuti responses may require actiitional supplies. Services may nasdiacarry..
additonal supplies andfar establish rastocking procedure to assureadequete suppites areavallabiejor all responses.

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 57 of 58

Exhibit D

 

 
Case 3:18-cv-00616-MPS Document 149 Filed 04/09/20 Page 58 of 58

CMED CN 15-29799

 

 

No Patient Assessed

 

 

 

cancelled

Himmelright, Anne:
CT ID: 0476

MCRN Number

PLACE MRN STICKER HERE

 

 

JPRID: 35349574 CMED CN: 15-29759 Service Incident #:415 |
Service: Norwalk Hospital EMS Date: April 29, 2015
Team: ALS

(State ID: C103P1)
Base: Wilton/Weston
Wilton/Weston Medic 500
{Non-Transport)
Een: Yes, With Pre-Arrivai
" Instructions - 26-A-1
Dispatched As: Sick Person
Mass Casualty: Not Recorded
Type of Sve: Scene Unscheduled
Response Code; Emergency
Mods to Ref: Lights / Sirens
Sutcame: Cancelled on scene

Unit:

Ref Other Type: Street < 50 MPH
Leeation: Sharp Hill RD and RE 7?
Wilton, CT 06897
United States
Ref. GPS: 41.1859621,-73.42194462

Crew 1:Primary Caregiver
*Himmelright, Anne
EMT-P (0476)
fs * designates an ALS Provider |
Mode to Rec:
CMS Service Level: BLS, Emergency

 

Odomater Tines

 

 

Ld Miles: 5.8

Dispatch: 14:50
EnRoute: 14:51

At Ref: 14:57

At Patient: 14:57
Leave Ref: 15:06
Available: 15:00
First Patch: 14:59

 

 

Sick Person)

arrival

Electronically Signed on 04/29/2015 15:09:34 EST

DISCLAIMER

 

This chart is the property of Norwalk Hospital FMS, All requests for a legal copy of this chart should be
made directly to: Norwalk Hospital EMS, 24 Stevens Street, Norwalk CT 069656, 203-852-3487.

Printed 05/08/18 10:54AM EST

Patient Record 35349574

Page 1 of 1

 
